                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MONSHELL RENEE PREWITT,                           §
    Plaintiff,                                    §
                                                  §
v.                                                §     CIVIL ACTION NO.
                                                  §     1:19-cv-00099-SA-DAS
ANDREW SAUL,                                      §
COMMISSIONER OF                                   §
SOCIAL SECURITY,                                  §
     Defendant.                                   §

                                            ORDER

       Having Considered the Defendant’s Unopposed Motion for Remand, it is ORDERED

that this case be REVERSED and REMANDED for further action by the Commissioner pursuant

to the fourth sentence of 42 U.S.C. § 405(g). On remand, the Appeals Council will vacate its

March 14, 2019, order dismissing Plaintiff’s request for review and consider Plaintiff’s request

for review on the merits.

       SO ORDERED, this the 14th day of February, 2020.


                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE
